Title: 14th.
From: Adams, John Quincy
To: 


       Last night Mr. Parsons’ family was increased by an additional daughter; Mrs. Parsons as well as to be expected. This evening I went with Townsend; in the first place to Mr. Atkins’; this too is an house, where I always visit with pleasure: as I am always sure, to meet with good sense and sociability. From thence we went to Mr. J. Tracey’s, where we found three Ladies, all drest in the deepest mourning, and Captn. Farris, who lately lost his wife. Mrs. Tracey, is much such a Lady as Mrs. Swett, though there are a few distinguishing characteristics. Her husband is a singularity. But he is a justice of the peace, and deputy adjutant general of the militia; and with equal importance and dignity he wields the scales of justice, and the sword of Bellona. He frequently tells of his judicial performances, and takes pleasure in boasting that to do his duty he must see every man in the County once a year. But he is friendly and hospitable, and indeed except when mounted on one of his two hobby-horses, a very good companion.
      